DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/5/2021 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
Currently, all limitations are given their broadest reasonable interpretation unless indicated otherwise.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fukasawa et al. (US 2005/0255206 A1) in view of Nafisi-Movaghar (US 4,948,609), hereon referred to as “Nafisi” and Cornwell (US 2008/0179318 A1). Engineers Edge NPL is relied on as evidence.
Regarding claim 1, Fukasawa et al. teaches a method for making a food product (abstract) comprising cooking a piece of food, the food being one of a vegetable, meat, and seafood (paragraph 31), freezing the cooked piece of food, the cooked food having a moisture content of 45 wt.% or higher (paragraph 31), such as 60 wt% (paragraph 46), and drying the frozen food under vacuum, i.e. less than atmospheric (paragraph 32). The freeze drying process results in pores being formed due to removal of water from the food (paragraphs 19 and 31).
The term “cooking” is not defined by the specification, and is therefore given its broadest reasonable interpretation in light of the specification to mean any means of 
Fukasawa et al. does not teach freezing forms ice crystals in the food, exposing the frozen food to microwave radiation in a microwave-vacuum dehydrator, causing the frozen food to thaw and water to evaporate, pressure during vacuum dehydration ranging from 5-100Torr.
Nafisi teaches a process for providing a crisp (interpreted to be synonymous with “crunchy”) vegetable product (abstract; column 1 lines 6-7) comprising one or more cycles of freezing and thawing the vegetable prior to vacuum drying, where the freezing and thawing produces ice crystals of desired size which correspond to achieve a desired texture such as tenderization (column 9 lines 15-33 and 65 to column 10 line 15), and the ice crystals provide porosity in the food (column 5 line 64 to column 6 line 2). The final product is dried and porous (column 10 lines 28-30). The drying step includes vacuum drying at a vacuum of 5-28 mmHg, i.e. Torr (column 10 lines 15-20). The boiling point of water decreases to 0oC at vacuum pressures down to 29.74 in Hg (~755.4 mm Hg) below atmospheric, i.e. about 4.6 mm Hg absolute, as evidenced by Engineers Edge NPL (table). Therefore the boiling point of water would have naturally been above 0oC at the vacuum pressure range taught by Nafisi.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Fukasawa et al. to form pores in the food by freezing to form ice crystals followed by vacuum drying since Fukasawa et al. already teaches the freezing and drying process, wanting pores in the food, and the freezing and drying 
Cornwell teaches a process for microwave-vacuum dehydration of foods such as strawberries to make read-to-eat snacks (abstract; paragraph 10), where the microwave-vacuum dehydration allows the food to be more uniformly heated (paragraph 28). The reference is analogous since it is directed to a similar method of drying/dehydrating plant material to affect a texture change and produce a dried snack.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Fukasawa et al. to use microwave-vacuum dehydration since the reference already suggests vacuum dehydration but does not specify the type of device used, since the reference teaches the drying steps are not particularly limited and any of well-known units may be used (paragraph 32), and to similarly allow more uniform heating, and therefore drying, as taught by Cornwell.
Regarding the process the limitation “consisting essentially of”, the combination applied to claim 1 uses the same steps in order to form pores in the food, i.e. cooking, freezing to form ice crystals, and microwave vacuum dehydration at a pressure of 5-28 Torr. Since the process of the combination applied above appears to be the same as Applicant’s claimed process, i.e. uses the same freezing temperature (claims 8-9) and vacuum pressure (claims 10-11), since there does not appear to be any significant oC, one of ordinary skill in the art would have reasonably expected the process of the prior art combination to perform essentially the same (with respect to pore formation only) as that of the claimed invention.
Regarding claim 2, Fukasawa et al. teaches the food can be carrot (paragraph 46).
Regarding claim 3, Fukasawa et al. teaches the food can be meat or seafood (paragraph 27).
Regarding claim 6, Fukasawa et al. teaches the food can be boiled for 10 minutes (paragraphs 42 and 46).
Regarding claim 7, Fukasawa et al. teaches the food, such as carrots, is boiled, formed into a paste, rapped in gauze and squeezed for separating into100 g of carrot paste and 40 g of juice (paragraph 46). Since Applicant’s disclosure does not define the term “drying” to be anything other than what is known in the art, the term is given its broadest reasonable interpretation to mean removing moisture from a product through any known means. Therefore the squeezing and separating taught by Fukasawa et al. is construed to be a type of drying. Furthermore, the reference teaches too much water in the product results in the final product being too porous, leading to a substantial loss of mouth feel (paragraph 31).
It would have been obvious to one of ordinary skill in the art at the time of the invention to dry the food prior to freezing in order to similarly ensure a desired moisture content, thereby obtaining a final product having optimal texture/mouthfeel. 
Regarding claims 8-9, Fukasawa et al. teaches the food can be frozen at -20 to -40oC (paragraph 32).
Regarding claims 10-11, the combination applied to claim 1 teaches a vacuum pressure of 5-28 mmHg (Torr) as taught by Nafisi (column 10 lines 15-20).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the claimed pressure values for the same reasons stated for claim 1, and since the claimed values would have been used during the course of normal experimentation and optimization procedures due to factors such as desired degree and rate of drying, and desired texture/mouthfeel of the final product.
Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It is the normal desire of scientists or artisans to improve upon what is already generally known that provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages. In re Peterson, 315 F.3d at 1330, 65 USPQ2d 1379, 1382. 
Regarding claim 12, Fukasawa et al. teaches the food can include seasonings (paragraph 30).
Regarding claims 13-16, Fukasawa et al. does not teach the moisture content of the dehydrated food product as recited by the respective claims. 
Nafisi teaches the products can have a final moisture content of less than 3 wt.%, where the final product has a crispy/crunchy consistency (column 10 lines 30-34).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Fukasawa et al. to dry the food to the claimed 
Regarding claim 17, Fukasawa et al. does not teach tumbling the food in the vacuum microwave. 
Cornwell further teaches the food pieces 120 are rotated (tumbled) during dehydration to allow escape of moisture from the food (paragraphs 22-23), avoid the food sticking to each other or the dehydrator (paragraph 29), establish uniform bed depths, and increase available capacity (paragraph 38). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Fukasawa et al. to tumble the pieces during drying since doing so is known in the art for microwave-vacuum dehydration, to facilitate escape of moisture from the food, avoid sticking, establish uniform bed depths, and increase available capacity as taught by Cornwell.
Regarding claim 19, Fukasawa et al. does not explicitly teach that the dehydration causes formation of steam in the pores, preventing collapse of the pores.
However, since Fukasawa et al. teaches the food has pores which results from removal of water during the process (paragraph 19), and since Nafisi teaches the pores are formed by ice crystals during the freezing (column 9 lines 19-23), where drying .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fukasawa et al. (US 2005/0255206 A1) in view of Nafisi (US 4,948,609) and Cornwell (US 2008/0179318 A1) as applied to claims 1-3, 6-17 and 19 above, and further in view of Fox (US 3,497,363).
Regarding claim 5, Fukasawa et al. teaches the food can be seafood such as fish meat (paragraph 17), but does not teach the seafood comprises shrimp or mussels.
Fox teaches a process for producing a meat chip (abstract), where the meat can include land animals such as beef, pork, lamb, etc. as well as fish and shellfish such as shrimp (column 1 lines 30-33; column 4 line 42), comprising freeze-drying the meat in order to leave a cell structure of the meat open (column 3 lines 20-22 and 28-30), where the final product is a crispy chip (column 3 lines 40-43). It is noted that the freeze-dried meat is subsequently fried (column 3 lines 35-36), where frying is understood in the art as a type of dehydrating process, i.e. water is evaporated from the product by heat from the frying oil.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Fukasawa et al. to use shrimp as the processed material since Fukasawa et al. already suggests the food “is made by any ordinary food which may be optionally processed” (paragraph 17), where the prior art has shown that meat and seafood products can be subjected to similar freezing and drying processes to form an open cell structure and obtain a chip-like product having desired organoleptic properties (crunchy/crispy), and therefore in order to provide consumers with a chip-type snack option based on flavor preference and which has high protein and desired nutritional profile as taught by Fox (column 1 lines 29-30 and 41-45).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Fukasawa et al. (US 2005/0255206 A1) in view of Nafisi (US 4,948,609) and Cornwell (US 2008/0179318 A1) as applied to claims 1-3, 6-17 and 19 above, and further in view of Lewis et al. (US 2013/0287909 A1).
The combination applied to claim 1 does not teach the drying step is done in at least two stages and a microwave power level is higher in the first stage than the second stage.
Cornwell teaches reducing microwave power during microwave-vacuum dehydration (paragraph 34). The duration of each specific power level is construed to be a stage.
Lewis et al. teaches a process for drying a plant material, including a food, by applying microwave energy (abstract; paragraph 2), where the intensity and power are decreased over the duration of the exposure to prevent overheating and burning during 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of the combination applied to claim 1 to dry the product in multiple stages, where the power level is decreased from the first stage to the subsequent stage since doing so is known for microwave-vacuum drying, and to minimize the risk of overheating or burning the product during drying as taught by Lewis et al.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Fukasawa et al. (US 2005/0255206 A1) in view of Nafisi (US 4,948,609) and Cornwell (US 2008/0179318 A1) as applied to claims 1-3, 6-17 and 19 above, and further in view of Durance et al. (US 10,178,873 B2).
The combination applied to claim 1 does not teach the dehydrator is a resonant cavity microwave dehydrator.
Durance et al. teaches a method for microwave vacuum-drying of organic materials such as food products (abstract) comprising a vacuum chamber, a microwave generator, and means for blowing a stream of air or other gas in to the chamber, where the dehydrator reduces arcing of microwave radiation that occurs in microwave vacuum-dehydrators, thereby minimizing or preventing burning of the products being dehydrated (column 2 lines 5-16). The organic material to be dehydrated can include vegetables (column 2 lines 50-54). It is noted that Applicant’s specification refers to Durance et al. as an example of a resonant cavity dehydrator (page 4 lines 1-3).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of the combination applied to claim 1 to use a resonant cavity dehydrator in order to similarly prevent arcing, thereby minimizing burning of the food, and as a substitution of art recognized equivalents for the purpose of dehydrating vegetables under vacuum.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Fukasawa et al. (US 2005/0255206 A1) in view of Nafisi (US 4,948,609) and Cornwell (US 2008/0179318 A1) as applied to claims 1-3, 6-17 and 19 above, and further in view of Durance et al. (WO 2011/085467 A1), hereon referred to as Durance ‘467.
The combination applied to claim 1 does not teach the dehydrator is a travelling wave microwave dehydrator.
Durance ‘467 teaches a method for microwave vacuum-drying of organic materials including foods (paragraph 1), comprising microwave chambers used to create interferential microwaves by means of space and distance (paragraph 23), construed to be a type of “travelling-wave” dehydrator. This process allows for uniform treatment of the organic materials by the microwave energy and in turn permits enhanced control of the drying process (paragraph 4). The organic material to be dehydrated can include vegetables (paragraph 11). It is noted that Applicant’s specification refers to Durance ‘467 as an example of a travelling-wave dehydrator (page 4 lines 15-17).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of the combination applied to claim 1 to use a travelling 

Response to Arguments
The rejection of claim 1 under 35 USC 112(a) new matter is withdrawn in view of the amendments to said claim.
Applicant’s arguments with respect to claims 1-3 and 5-21 have been considered but are not persuasive.
Applicant argues that the process of the combination cannot perform the claimed limitations, particularly the ice crystals melting and then evaporating (as opposed to sublimating as with freeze-drying) during microwave vacuum dehydration. 
The issue at hand is that the prior art suggests the combination of Applicant’s processing steps are commonly practiced in the art, and the art acknowledges a similar result of pore formation is achieved through the same mechanism. The combination of the prior art includes all the features of the process which results in said voids. These include cooking prior to freezing, the freezing forming ice crystals, and microwave vacuum dehydration at the claimed vacuum pressure to remove the ice and leave the voids.
Examiner respectfully asserts that the food/ice thawing prior to evaporation not being explicitly disclosed in the prior art is acknowledged. However, it is unclear at this point in prosecution how, when all relevant steps and parameters are either equal or 
Examiner would appreciate Applicant’s help with clarifying this issue, by pointing to a particular portion of the specification which distinguishes why/how the claimed process occurs or by providing some other insight.
Applicant’s arguments against the dependent claims are not persuasive for the same reasons stated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KIM whose telephone number is (571)270-0338. The examiner can normally be reached 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571)-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/BRYAN KIM/Examiner, Art Unit 1792